      Case 2:20-cv-01501-RFB-EJY Document 13 Filed 12/08/20 Page 1 of 2




 1   JAMES E. HARPER
     Nevada Bar No. 9822
 2   SABRINA G. WIBICKI
     Nevada Bar No. 10669
 3   HARPER | SELIM
     1707 Village Center Circle, Suite 140
 4   Las Vegas, Nevada 89134
     Phone: (702) 948-9240
 5   Fax: (702) 778-6600
     Email: eservice@harperselim.com
 6   Attorneys for Defendant

 7                                 UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9    ANGELO DEMARCO,                                    CASE NO.:    2:20-cv-01501-RFB-EJY

10                   Plaintiff,
                                                         STIPULATION FOR DISMISSAL WITH
11    vs.                                                PREJUDICE

12    STATE FARM MUTUAL AUTOMOBILE
      INSURANCE COMPANY; DOE
13    INDIVIDUALS 1-10; and ROE
      CORPORATIONS 1-10;
14
                     Defendants.
15
16
17          IT IS HEREBY STIPULATED by and between the Plaintiff, ANGELO DEMARCO, by and

18   through his counsel of record, THE COTTLE FIRM, and Defendant, STATE FARM MUTUAL

19   AUTOMOBILE INSURANCE COMPANY, by and through its counsel of record, HARPER |

20   SELIM, that this matter be dismissed with prejudice; each party to bear their own costs and attorney

21   ///

22
23
24
25
26
27


                                                     1
      Case 2:20-cv-01501-RFB-EJY Document 13 Filed 12/08/20 Page 2 of 2




 1   fees.

 2
 3    DATED this 7th day of December 2020.             DATED this 7th day of December 2020.

 4    THE COTTLE FIRM                                  HARPER | SELIM

 5    /s/ Matthew G. Holland                           /s/ James E. Harper
 6    ROBERT W. COTTLE                                 JAMES E. HARPER
      Nevada Bar No. 4576                              Nevada Bar No. 9822
 7    MATTHEW G. HOLLAND                               1707 Village Center Circle, Suite 140
      Nevada Bar No. 10370                             Las Vegas, NV 89130
 8    8635 South Eastern Avenue                        Phone: (702) 948-9240
      Las Vegas, NV 89123                              Fax: (702) 778-6600
 9    Phone: (702) 722-6111                            Attorneys for Defendant
      Fax: (702) 834-8555
10    Attorneys for Plaintiff

11
12                                               ORDER

13           Based on the parties’ stipulation (ECF No. ___) and good cause appearing, IT IS HEREBY

14   ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and

15   costs. All hearings, conferences, and deadlines are VACATED. The Clerk of Court is directed to

16   CLOSE THIS CASE.
                                                  IT IS SO ORDERED:
17
18                                              _____________________________________________
                                                UNITED STATES DISTRICT COURT JUDGE
19                                              __________________________
20                                              RICHARD F. BOULWARE, II
                                                United States District Judge
21
                                                DATED this 8th day of December, 2020.
22
23
24
25
26
27


                                                   2
